Citation Nr: 1302693	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-17 318A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left knee chondroplasty and post traumatic arthritis of the left knee, rated 10 percent disabling on the basis of symptomatic semilunar cartilage removal and 10 percent disabling on the basis of traumatic arthritis with noncompensable limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971. He received the Combat Action Ribbon. 

This matter comes before the Board Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to an increased rating in excess of 10 percent for residuals of a left knee chondroplasty and an increased rating in excess of 10 percent for traumatic arthritis of the left knee.  

In December 2009, the RO granted a total disability rating based on individual unemployability (TDIU) that is effective November 2006.  

This matter was remanded in June 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

The Board's previous remand was to afford the Veteran a VA examination and obtain an opinion as to the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups or pain.

In response to the Board's remand, the Veteran underwent a VA examination in August 2011.  The examiner commented that "DeLuca provisions cannot be clearly-delineated with any medical certainty, to the exact extent of loss of range of motion as it depends on the level of severity of pain, presence or absence of swelling, and activities the Veteran had performed."  The examiner added that fatigue was a "subjective complaint," but the Veteran did not appear to be tired at the end of the examination.

Under the VA system, "medical certainty" is not required, and benefits will be awarded if the evidence is merely in equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, medical opinions must take into account a Veteran's competent reports of observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see 38 C.F.R. §§ 4.1, 4.10 (2012) (requiring that examinations take into account not only examination findings, but evidence as to the impact of the disability on daily activities).

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Because the examination report does not include the information sought in the Board's previous remand, it is not adequate.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the appeal is REMANDED for the following:

1.  The agency of original jurisdiction should ask the examiner who provided the August 2011 examination to review the examination report and records in the claims folder and provide clarification.

The examiner should state whether there is additional limitation of knee motion due to: any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If there is additional limitation of motion due to any of these factors, the examiner should state, to the best of his ability the additional limitation in degrees.

The examiner need not state these opinions with medical certainty, but only in terms of the limitations that are at least as likely as not present.  In making these estimations, the examiner should accept the Veteran's subjective reports, as recorded in the record, unless there is a specific reason in the record to discount his reports.

These opinions are needed to rate the Veteran's disability in accordance with regulatory requirements.

If the examiner cannot provide the necessary opinions, the Veteran should be afforded a new left knee examination so that the opinions can be obtained.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



